Title: Thomas Jefferson to John Graham, 26 February 1810
From: Jefferson, Thomas
To: Graham, John


          
            Dear Sir
             
                     Monticello 
                     Feb. 26. 10.
          
          The inclosed letter to Genl Kosciuzko covers a confidential one from myself, as also a letter & bill of exchange from mr Barnes, remitting the profits of his funds in this country. a safe conveyance therefore is all important. 
			 I know of none which can be trusted, but such as you may embrace for your public
			 despatches to Genl Armstrong. will you do me the favor to put it under the same cover with those of your office to Genl Armstrong, & let it go by the safest opportunity which occurs.
			 I ask the same as to the letter to mr Short. I pray you to pardon this trouble which I am obliged occasionally to give you, & to be assured of my great esteem & respect.
          
            Th:
            Jefferson
        